Respondent’s motion to dismiss appeal and for other relief denied; motion to enlarge time granted on condition record is settled and filed on or before October 1,1956; that appellant Fredericks shall file and serve his printed brief on or before October 15,1956; that appellant *830Nicoll shall file and serve his printed brief on or before October 25, 1956; and the case is ordered on the day calendar for argument on Monday, November 12, 1956; and upon the further condition as to each defendant that he and his attorney execute and file with the clerk of this court within 10 days after entry of the order herein a stipulation and consent that in default of compliance by such defendant with the order entered herein in all respects, an order of this court may be entered without notice revoking the bail of such defendant who fails to comply and remitting such defendant to the custody of the Sheriff of Herkimer County; that the motion to waive the printed record on appeal is granted to the extent that the appeal may be heard upon the original records containing all papers, stenographic minutes, examination of jury and summations now on file in the county clerk’s office, together with one additional copy of the stenographic minutes, and printed copies of all other papers in the record on appeal and printed briefs. (Order entered September 13, 1956.)